—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated July 18, 1997, which denied their motion to dismiss the action as time-barred.
Ordered that the order is affirmed, with costs.
In a prior action by the plaintiffs against the defendants, the plaintiffs filed the summons and complaint within the applicable Statute of Limitations. Thereafter, and before the Statute of Limitations expired, the plaintiffs served the process at the wrong address. A judgment entered against the defendants upon their default in appearing was vacated based on the court’s finding, after a hearing to determine the validity of service, that such service was improperly made.
In March 1997, within 120 days after the dismissal, the plaintiffs commenced the instant action. The Supreme Court found that pursuant to the applicable statute (CPLR former 306-b [b]), the instant action was not barred by the Statute of Limitations. We agree.
CPLR former 306-b (b), the governing statute in the case before us, provided as follows: “If an action dismissed for * * * failure to effect proper service was timely commenced, the plaintiff may commence a new action, despite the expiration of the statute of limitations after the commencement of the original action, upon the same transaction or occurrence or series of transactions or occurrences within one hundred twenty days of *380such dismissal provided that service upon the defendant is effected within such one hundred twenty day period” (emphasis added).
Because the dismissal was for failure to effect proper service — the very condition contemplated by the above statute— the plaintiff had 120 days to commence a new action, and did so. The dissent’s reliance on Maldonado v Maryland Rail Commuter Serv. Admin. (239 AD2d 740, affd 91 NY2d 467), is misplaced. In Maldonado (supra) the Court of Appeals repeatedly stressed that no effective service was achieved inasmuch as the named defendant never legally existed. Thus, Maldonado (supra) did not involve improper service but, in effect, no service at all. Its applicability here would involve an inappropriate extension of its holding.
We have considered the defendants’ remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien and Krausman, JJ., concur.